Matter of Negus T. (Fayme B.) (2014 NY Slip Op 08651)





Matter of Negus T. (Fayme B.)


2014 NY Slip Op 08651


Decided on December 10, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
JEFFREY A. COHEN, JJ.


2013-09579
 (Docket No. N-1450-13)

[*1]In the Matter of Negus T. (Anonymous). Administration for Children's Services, respondent;
andFayme B. (Anonymous), appellant. Catherine S. Bridge, Staten Island, N.Y., for appellant.


Zachary W. Carter, Corporation Counsel, New York, N.Y. (Pamela Seider Dolgow and Ellen Ravitch of counsel), for respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler, Laura Paley, and Amy Hausknecht of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of fact-finding of the Family Court, Kings County (Amanda E. White, J.), dated September 6, 2013. The order, after a fact-finding hearing, found that the mother neglected the subject child.
ORDERED that the order is affirmed, without costs or disbursements.
At a fact-finding hearing in a neglect proceeding pursuant to Family Court Act article 10, a petitioner has the burden of proving by a preponderance of the evidence that the subject child was neglected (see Family Ct Act § 1046[b][i]; Nicholson v Scoppetta, 3 NY3d 357, 368; Matter of Tammie Z., 66 NY2d 1, 3). The hearing court's credibility determinations are accorded great weight (see Matter of China C. [Alexis C.], 116 AD3d 953). Contrary to the mother's contention, the Family Court's determination that she neglected the subject child was supported by a preponderance of the evidence. The evidence adduced at the hearing established that the subject child was in imminent danger of becoming physically, mentally, or emotionally impaired as a result of the mother's mental illness (see Matter of Amber Gold J. [Vanessa J.], 88 AD3d 1001; Matter of Faith J., 47 AD3d 630). The evidence further established that the mother maintained the child's home in a deplorable and unsanitary condition (see Matter of Mariah C. [Frey C.-M.], 84 AD3d 1372; Matter of Isaac J. [Joyce J.], 75 AD3d 506).
Accordingly, the Family Court properly found that the mother neglected the subject child.
DILLON, J.P., DICKERSON, AUSTIN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court